Citation Nr: 0119892	
Decision Date: 08/01/01    Archive Date: 08/10/01	

DOCKET NO.  00-18 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran had active service from July 1943 until March 
1946.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has a ninth grade education and work 
experience as a seaman and electrician.

2.  The veteran has not worked since 1979.  

3.  The veteran's sole service-connected disability is 
asbestosis with chronic obstructive pulmonary disease and 
chronic bronchitis, rated 60 percent disabling.  

4.  The veteran's service-connected disability is not of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that as a result of his service-connected 
disability, he can no longer participate in ordinary physical 
activities and is unemployable.  In such cases, the VA has a 
duty to assist the veteran in developing facts, which are 
pertinent to his claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA 2000).  

In this case, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained.  The Board also finds that 
the veteran has been properly notified on multiple occasions 
of the evidence necessary to complete his application for a 
claim for TDIU benefits.  The evidence of record includes the 
veteran's service medical records, records of treatment 
following service, statements from the veteran's treating 
physicians, reports of VA examinations, and statements made 
by the veteran in support of his claim.  In addition, the RO 
has sent numerous letters to the veteran advising him of the 
type of evidence required to complete his claim for TDIU, and 
the veteran has responded by identifying all health care 
providers who have rendered treatment pertaining to his 
service-connected disability.  The veteran declined the 
opportunity to present testimony at a personal hearing.  The 
Board is unaware of any additional evidence, which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally VCAA 2000; McKnight 
v. Gober, 131F-3d 1483 (Fed. Cir. 1997).  

Total disabilities ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a); see 38 C.F.R. §§ 3.40, 3.41, 
4.15, 4.18.  

The evidence of record indicates that the veteran has a ninth 
grade education and has work experience as a seaman and 
electrician.  Service connection is in effect only for the 
pulmonary disability, which is rated 60 percent.  As this is 
the only service-connected disability, the veteran meets the 
percentage requirements of 38 C.F.R. § 4.16(a).  

A total rating for compensation purposes based upon 
individual unemployability will be assigned "when there is 
present any impairment in mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a).  
However, in determining whether a particular veteran is 
unemployable, the Board must also give "full consideration . 
. . to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effect of combinations of disability."  38 C.F.R. 
§ 4.15.  Furthermore, the Board must consider the effects of 
the veteran's service-connected disability or disabilities in 
context of his employment and educational background.  See 
Fluharty v. Derwinski, 2 Vet. App. 409, 412-13 (1992).

Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to the veteran's age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.  Moreover, the fact that the 
veteran is unemployed, as the veteran reports he has been 
since 1979, generally is insufficient to demonstrate that he 
is "unemployable" within the meaning of the pertinent laws 
and regulations.  A thorough, longitudinal review of all the 
evidence is necessary to obtain a full understanding of the 
case.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

After careful consideration of all procurable and assembled 
data, the evidence does not show that the veteran's one 
service-connected disorder alone has precluded him from all 
forms of substantially gainful employment consistent with his 
education and prior work experience.  It has not been shown 
by the evidence of record that in considering the veteran's 
sole service-connected disorder increased to such a level, 
without considering his age or nonservice-connected 
disorders, that it would prevent him from maintaining 
substantially gainful employment.  In April 1999, the RO 
received a July 1979 statement of a private physician who 
indicated that the veteran had undergone two arterial bypass 
procedures due to severe arteriosclerosis of the lower 
extremities.  The physician opined that the veteran had been 
declared unfit for sea duty and that he was totally disabled 
from any form of physical labor.  The type of surgery that 
the veteran underwent would render any injury to either his 
lower extremities, axillae or thorax life threatening.  

The veteran underwent VA examination in July 1998.  The 
examiner noted that the veteran's history revealed a 
longstanding history of chronic cough that was usually 
productive.  The veteran stated that he had anywhere from a 
clear to a brownish or black sputum.  He denied any 
hemoptysis and he was mildly anorexic.  He also indicated 
that his appetite was only fair.  He had dyspnea with 
exertion and he would become short of breath climbing less 
than a half a flight of stairs.  He stated that he could walk 
up to 100 feet on a straightaway before he became short of 
breath.  It was noted that the veteran had several vascular 
procedures due to peripheral vascular insufficiency.  At the 
present time his only treatment was Organidin which he took 
to loosen up the phlegm.  He also took Primatene Mist Inhaler 
over the counter.  He denied any periods of incapacitation 
related to his pulmonary disease.  X-rays revealed bilateral 
pulmonary calcifications.  The diagnosis was chronic 
obstructive pulmonary disease.

In September 1999, the veteran underwent a VA examination.  
It was noted that the veteran had a history of asbestosis and 
a history of nonservice-connected hypothyroidism, 
hypertension, and peripheral vascular disease.  The veteran 
reported his medical history.  He complained of a daily cough 
that produced either white or brown sputum.  He also 
complained of shortness of breath and dyspnea on exertion 
after walking from 1 to 1/2 blocks.  He also became short of 
breath if he climbed up to a half a flight of stairs.  He 
used Combivent Inhaler and took two puffs four times a day.  
It was noted that the veteran had chest X-rays done in the 
past including an April 1999 study, which showed no change of 
the perihilar granulomas.  It also showed the residuals of a 
thoracotomy.  The heart was normal.  It was noted that the 
veteran had a pulmonary function test in 1996 which showed 
mild to moderate restriction.  

On physical examination, it was noted that the veteran was 
alert and oriented with no pain or acute respiratory 
distress.  He was ambulatory.  His chest showed some slight 
depression in the sternal area.  This appeared like a frontal 
shaped deformity.  The veteran had a scar on the right upper 
chest.  The chest was clear to auscultation and percussion.  
There was no wheezing, rales, or rhonchi.  In giving the 
diagnostic assessment and commenting on employability, the 
examiner noted: 

In terms of the patient's employability, 
the veteran left his last job in 1979, 
and that was as a result of his severe 
peripheral vascular disease and the 
bypass surgery he had as stated above but 
he would be employable in a sedentary 
job.  

The record includes VA outpatient records dated between 1999 
and 2000.  In May 2000, the veteran was seen for a new 
patient visit.  It was noted that he was primarily concerned 
regarding his disability status.  He was currently 60 percent 
service connected and asked the examiner to contact his 
representative to discuss his 100 percent disability.  The 
veteran reported that he was able to walk 1/2 to 1 block 
before he is limited by shortness of breath.  This depended 
on the humidity.  He did not feel that his inhalers helped.  
His pulmonary function test in September 1999 showed a 
restrictive pattern that did not respond to a bronchodilator 
with a mild decrease in his diffusion capacity.  He had a 
chest CT scan done to evaluate his condition but this does 
not reveal any pulmonary masses.  The veteran reported a 
chronic cough with some phlegm but no hemoptysis.  He 
reported that he was limited in his activity by his lung 
disease but that he got out of the house every day.  He did 
some walking in the mall or fishing.  On examination it was 
noted that the lung sounds were somewhat diminished and 
distant without adventitial sounds.  

The veteran again underwent pulmonary function testing in 
June 2000.  It was noted that he had moderate restriction on 
the basis of total lung capacity.  

It is clear that the veteran suffers from some impairment of 
the respiratory system.  He has reported severe episodes of 
pulmonary dysfunction, but the medical reports offer a 
somewhat different picture.  His impairment in respiratory 
function has been mostly described as either mild to 
moderate.  

It should be pointed out that the veteran has numerous 
nonservice-connected disabilities including hypertension, 
cardiovascular heart disease, peripheral vascular disease, 
hyperlipidemia, gallstones, osteoporosis, degenerative joint 
disease and variously diagnosed psychiatric disorders.  As 
noted above, the July 1979 report from the medical director 
of the NMU Pension and Welfare Plan indicates that the 
veteran was considered totally disabled from any form of 
physical labor; the service connected respiratory disorder is 
not mentioned in this report.  This is consistent with the 
September 1999 VA examination report that indicates that the 
veteran resigned from a job in 1979 due to his nonservice 
related cardiovascular problems.  This would not necessarily 
prevent him from now receiving a TDIU rating, if the evidence 
demonstrated that his service-connected respiratory 
disability alone would preclude him from securing or 
following a substantially gainful occupation.  Unfortunately, 
the evidence of record does not support such a conclusion.

While the medical evidence indicates that he would be 
inhibited from performing physical labor, the only medical 
opinion regarding his current employability reflects that the 
veteran is employable in a sedentary position.  Accordingly, 
the Board is unable to conclude that entitlement to a TDIU 
has been shown.


ORDER

A total rating based on individual unemployability due to 
service connected disability is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

